Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 2/20/2020. Claims 1-20 are currently pending and claims 1, 8, and 15 are the independent claims.

Claim Objections
Claims 20 is objected to because of the following informalities:  
As per claim 20, it does not have a period “.” at the end of the claim and should end in a period/”.” to communicate that the claim has ended.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sapna P.G. et al. (herein called Sapna) “Clustering Test Cases to achieve Effective Test Selection” (2010) and Simoni (US PG Pub. 2018/0260309 A1), in further view of Hicks et al. (herein called Hicks) (US Patent 11,106,567 B2).

As per claim 1, Sapna teaches: a computer implemented method of testing software, comprising: 
obtaining a plurality of test cases (pg. 1 col. 1 pars. 1-6, col. 2 par. 3, pg. 2 col.1 pars. 3-4, test suite is composed of test cases/scenarios (plurality of test cases) which are clustered according to similarity to select a subset of test cases for use in performing testing (obtain plurality of test cases/test suite and select subset of test cases to execute based on similarity of test cases).); 
group the plurality of test cases into clusters based on similarity (pg. 1 col. 1 par. 2, pg.1 col. 2 par. 2-pg. 2 col. 1 par. 4, pg. 2 col. 2 par. 4-pg. 3 col. 1 par. 3, test cases/scenarios are clustered/grouped based on similarity (group plurality of test cases into clusters based on similarity).); 
setting a first priority for each cluster (pg. 4 col. 1 par. 1, bullet 2 “priority based”, col. 2 pars. 1, clustering produces groups of similar scenarios/test cases, a scenario/test case from each group is selected/picked to form a test suite, and priority is determined for each scenarios/test cases in each group/cluster and scenario/test case with highest priority (set first priority for each cluster) is scenario/test case selected is selected to be used for testing.); 

executing the first set of test cases in the first sequence to obtain a first set of test results (pg. 4 col. 2 par. 3, set of scenarios/test cases/first set of test cases may be ordered according to priority (test cases in first sequence) and then executed (execute first set of test cases in first sequence to obtain test results).); 
obtaining a predetermined testing objective (pg. 1 col. 1 par. 2, col. 2 par. 3, pg. 2 col. 1 par. 3, subset of test cases is determined that ensure test objectives of maximum coverage and fault detection (obtain predetermined testing objectives) for software under test are met.). 
While Sapna teaches clustering/grouping test cases based on similarity, and that the similarity may be determined based on words/names/etc. (ex: pg. 2 col. 1 par. 4, pg. 3 col. 1 par. 3, Levenshtein distance is used to determine similarity/difference/distance/etc. between words/names/strings of characters/etc. of test cases/scenarios), it does not explicitly state that machine learning may be used to determine similarity of words/names/strings of characters/etc., and as such does not explicitly state, however Simoni teaches:

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sapna such that machine learning is used to determine similarity of test cases, as conceptually taught by Simoni, to create applying machine learning to group the plurality of test cases into clusters based on similarity, because these modifications allow for machine learning to be used to automatically group/cluster similar test scripts together, which is desirable it saves the time and resources that a user would spend manually evaluating/analyzing the test scripts making the determination and grouping easier and more desirable for users. 
While Sapna teaches grouping similar test cases, assigning a priority to test cases in each group, selecting test cases from each group to be executed based on their priority in order to meet testing objectives that include maximum code coverage and determining faults, it does not explicitly state, however Hicks teaches:
analyzing the first set of test results (col. 1 lines 5-30, col. 9 lines 5-67, goal/desire/etc. of testing is higher test space coverage (maximum code coverage from Sapna) and achieving/obtaining a desired higher test space/maximum code coverage includes executing a set of test cases/first set of test cases/etc. and determining whether a desired amount of coverage has been obtained (analyze first set of test results), and if not then a second set of test cases is generated that increases test coverage.); 

generating a second set of test cases in a second sequence based on the second priority (col. 9 lines 5-67, a second set of test cases/second set of test cases is generated (generate a second set of test cases) for execution that increases test coverage when executing first set of test cases does obtain desired coverage. As a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add analyzing the first set of test results; determining a second priority for each of the clusters based on the analysis of the first set of test results and the testing objective; and generating a second set of test cases in a second sequence based on the second priority, as conceptually taught by Hicks, into that of Sapna and Simoni, because these modifications allow for additional/second set of test cases to be selected and executed when desired coverage/testing objectives/etc. is not met after executing an initial/first set of test cases, which is desirable as it helps ensure that desired coverage is obtained/testing objectives are met/etc. thereby helping to ensure that software is adequately tested and operates as desired/helps find errors in software/etc..

As per claim 2, Sapna further teaches: wherein the second set includes test cases from clusters having a second priority that is higher than the second priority of other clusters (pg. 4 col. 1 par. 1, bullet 2 “priority based”, col. 2 pars. 1 and 3, pg. 6 col. 1 par. 1, scenario/test case with highest priority from each group is selected/picked to form a test suite/use for testing/set of scenarios/test cases/etc., and set of 

As per claim 7, Sapna further teaches: wherein the predetermined objective is associated with a strategy of prioritizing test cases that have a higher probability to fail are prioritized first (pg. 1 col. 2 par. 3, pg. 2 col. 1 par. 3, pg. 4 col. 1 par. 1 and bullet 2,  test cases/subset of test cases are selected for execution that ensure test objectives which include early fault detection (detect fails), and test cases/scenarios are selected based on priority of test case/scenario. As test cases/scenario are selected for inclusion based on their priority to ensure test objectives/early detection of faults/fails, it is obvious that test cases with a higher probability to fail/higher probability to detect fault are prioritized/have higher priority/etc. (predetermined objective/early fault detection is associated with strategy of prioritizing test cases with higher probability to fail/assign higher priority to test cases with higher probability to detect fault/etc.).).

As per claims 8, 9 and 14 they recite non-transitory computer-readable mediums having similar limitations to the methods of claims 1, 2, and 7, respectively, and are therefore rejected for the same reasoning as claims 1, 2, and 7, respectively, above.
.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sapna P.G. et al. (herein called Sapna) “Clustering Test Cases to achieve Effective Test Selection” (2010), Simoni (US PG Pub. 2018/0260309 A1), and Hicks et al. (herein called Hicks) (US Patent 11,106,567 B2) in further view of Subbarayan et al. (herein called Subbarayan) (US PG Pub. 2019/0114417 A1).

As per claim 3, while Simoni teaches using machine learning to determine similarity of test cases based on similarity of associated terms/semantic similarity/etc., Sapna, Simoni, and Hicks do not explicitly state, however Subbarayan teaches:
wherein applying machine learning to group the plurality of test cases into clusters based on similarity includes comparing unigrams and bigrams created for each test case of the plurality of test cases to determine a similarity based on unigram and bigram, SUB, for each pairing of test cases in the plurality of test cases (par. [0048], n-gram representations of sequences of symbols such as unigram, bigram, etc. are provided as input to machine learning model. As Simoni teaches using machine learning to determine similarity of test cases based on similarity of associated terms/semantic similarity/etc., as seen in the rejection of claim 1 above, and as Subbarayan teaches that n-gram/unigram/bigram/etc. representation of sequences of symbols/words/terms/etc. may be provided to machine learning model as input, it is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein applying machine learning to group the plurality of test cases into clusters based on similarity includes comparing unigrams and bigrams created for each test case of the plurality of test cases to determine a similarity based on unigram and bigram, SUB, for each pairing of test cases in the plurality of test cases, as conceptually taught by Subbarayan, into that of Sapna, Simoni, and Hicks because these modifications allow for an effective and efficient method for machine learning to determine similarity of the test cases, thereby helping to ensure that the machine learning correctly determines similar test cases and the test cases are grouped/clustered correctly, thereby helping to ensure testing is performed correctly and adequate software testing is performed. 

As per claim 4, Sapna, Hicks, and Subbarayan do not explicitly state, however Simoni teaches: wherein applying machine learning to group the plurality of test cases into clusters based on similarity includes finding the semantic similarity for each pairing of test cases in the plurality of test cases (par. [0050]-[0051], machine learning is implemented (apply machine learning) to identify clusters of test scripts (group test cases into clusters) based on similarity of associated terms (similarity includes finding semantic similarity for each pairing of test cases in plurality of test cases) based on 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein applying machine learning to group the plurality of test cases into clusters based on similarity includes finding the semantic similarity for each pairing of test cases in the plurality of test cases, as conceptually taught by Simoni, into that of Sapna, Hicks, and Subbarayan because these modifications allow for machine learning to be used to automatically group/cluster similar test scripts together, which is desirable it saves the time and resources that a user would spend manually evaluating/analyzing the test scripts making the determination and grouping easier and more desirable for users.

As per claims 10-11 and 17-18, they recite non-transitory computer-readable mediums and systems, respectively, having similar limitations to the methods of claims 3 and 4, respectively, and are therefore rejected for the same reasoning as claims 3 and 4, respectively, above.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sapna P.G. et al. (herein called Sapna) “Clustering Test Cases to achieve Effective Test Selection” (2010), Simoni (US PG Pub. 2018/0260309 A1), and Hicks et al. (herein called Hicks) (US Patent 11,106,567 B2), and Subbarayan et al. (herein called Subbarayan) (US PG Pub. 2019/0114417 A1), in further view of Smith et al. (herein called Smith) (US PG Pub. 2020/0098161 A1).

As per claim 5, while Simoni teaches using machine learning to determine similarity of test cases based on similarity of associated terms/semantic similarity/etc., Sapna, Simoni, Hicks, and Subbarayan do not explicitly state, however Smith teaches:
wherein finding the semantic similarity includes using both Latent Semantic Indexing (LSI) and Word Mover Distance (WMD) to determine a similarity based on LSI, SLSI, and similarity based on WMD, SWMD, for each pairing of test cases in the plurality of test cases (pars. [0040], texts may be compared for semantic similarity and methods of comparing include latent semantic indexing/LSI and word mover distance. As latent semantic indexing and word mover distance are methods of comparing text for semantic similarity, and as Simoni teaches using machine learning to determine similarity based on associated terms/text (as seen in the rejection of claim 1 above), it is obvious that latent semantic indexing and word mover distance may be used by the machine learning to determine similarity of terms/find semantic similarity using LSI and word mover distance/determine similarity based on LSI and WMD/etc..).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein finding the semantic similarity includes using both Latent Semantic Indexing (LSI) and Word Mover Distance (WMD) to determine a similarity based on LSI, SLSI, and similarity based on WMD, SWMD, for each pairing of test cases in the plurality of test cases, as conceptually taught by Smith, into that of Sapna, Simoni, Hicks, and Subbarayan because these modifications allow for an effective and efficient method for machine learning to correctly determine semantic similarity of the test cases by comparing 

As per claim 6, while Sapna teaches clustering/grouping similar test cases together and Simoni teaches using machine learning to determine similarity of test cases based on similarity of associated terms/semantic similarity/etc., they do not explicitly state, however Smith teaches:
wherein applying machine learning to group the plurality of test cases into clusters based on similarity includes calculating a final similarity, SFINAL, based on one or more of SUB, SLSI, and SWMD for each pairing of test cases and using SFINAL to define clusters (pars. [0040], texts may be compared for semantic similarity and methods of comparing include latent semantic indexing/LSI and word mover distance. As latent semantic indexing and word mover distance are methods of comparing text for semantic similarity, and as Simoni teaches using machine learning to determine similarity based on associated terms/text (as seen in the rejection of claim 1 above), it is obvious that latent semantic indexing and word mover distance may be used by the machine learning to determine similarity of terms/find semantic similarity using LSI and word mover distance/determine similarity based on LSI and WMD/calculate a final similarity based on one or more of similarity based on LSI/SLSI and similarity based on WMD/SWMD; and as Sapna teaches clustering/grouping test cases/scenarios based on their similarity it is obvious that the clusters are defined by similarity of test cases 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein applying machine learning to group the plurality of test cases into clusters based on similarity includes calculating a final similarity, SFINAL, based on one or more of SUB, SLSI, and SWMD for each pairing of test cases and using SFINAL to define clusters, as conceptually taught by Smith, into that of Sapna, Simoni, Hicks, and Subbarayan because these modifications allow for an effective and efficient method for machine learning to correctly determine semantic similarity of the test cases by comparing text/words/terms/etc. of the test cases to group/cluster test cases, thereby helping to ensure that the machine learning correctly determines similar test cases and the test cases are grouped/clustered correctly, thereby helping to ensure testing is performed correctly and adequate software testing is performed.

As per claims 12-13, and 19-20, they recite non-transitory computer-readable mediums and systems, respectively, having similar limitations to the methods of claims 5 and 6, respectively, and are therefore rejected for the same reasoning as claims 5 and 6, respectively, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/DOUGLAS M SLACHTA/Examiner, Art Unit 2193